DUCKER, JUDGE:
The Claimant, Appraisal and Realty Service, Inc., was employed by the West Virginia Board of Education to appraise sixteen lots in Blocks 9 and 11 of Institute City, Kanawha County, West Virginia, in connection with and for the use of West Virginia State College at Institute, and an agreed fee of $950.00 for such services was paid. During the process of such work done by the Claimant, negotiations *27were conducted for the Claimant to make an additional appraisement of Lots 1-7, L. N. Brown Tract, in Institute, for the same purpose for a fee of $750.00. The work of the additional appraisement was completed before formal approval by the Board of Education was obtained, although the President of West Virginia State College had recommended such additional employment of Claimant. The recommendation of the work and the approval of the fee were in process at the time of the death of Marjorie C. Pace, the Claimant’s agent who performed the appraisement work and who was admittedly an expert in her field. The claim now before us is for the additional fee of $750.00.
It appears from the evidence that the services rendered by the Claimant were entirely satisfactory, and were useful to the College, and that the amount of the fee is reasonable. The sole reason for its nonpayment was that the agreement was not formally authorized before the service was rendered. That formal approval would have been obtained after the completion of the work is admitted by the President of the College both in his recommendation to the Board of Education and his evidence in this matter, in which he expressly requests approval and payment of this claim.
As the State has had the benefit of the services rendered by Claimant and it is shown that the amount claimed is fair and reasonable, we are of opinion to, and do hereby allow the claim as a moral obligation and hereby make an award to the Claimant in the amount of $750.00.
Award of $750.00.